DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 05/14/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Objections
Claims 1–3, 5, 8, 9, and 14 are objected to because of the following informalities:  
claim 1 line 4 contains the awkward wording “itself capped by the tread”
claim 2 recites “maximum value of tan(δ), denoted tan(δ)max” where the denotation is unnecessary
each recitation of “possibly” in claims 3 (line 4), 8 (line 5), and 9 (line 6) should be replaced with “optionally”
claim 3 
line 7 recites “either of” which should be moved to line 6 between “consisting” and the colon
line 8 recites “b)	 or”, where “or” should be moved to immediately after the comma at the end of line 7 
claim 5 line 3 recites “permeability,” where the quotations should be removed for consistency with claim 6
claim 8
line 9 recites “either of” which should be moved to line 8 between “consisting” and the colon
line 10 recites “b)	 or”, where “or” should be moved to immediately after the comma at the end of line 9
claim 14 line 3 recites “at least one additional ply, referred to as protective ply, of ‘elastic’ reinforcing elements” should recite only one of “at least one additional ply” or “protective ply” rather than both
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6–7 and 8–9 recites “a skim layer closest to the internal cavity of at least the carcass reinforcement layer closest to the internal cavity.”  This is indefinite because the recitation appears to refer to two different internal cavities.  Namely, the claim refers to the “internal cavity of at least the carcass reinforcement layer” and to the position of the carcass reinforcement layer itself being relative to “the internal cavity.”  It is unclear if either is the same as the “internal cavity” of the tire described in line 5 of the claim.    For the purposes of the rejections below, “internal cavity” will be interpreted as referring to the “internal cavity” of the tire recited in line 5.
Claims 2–15 are indefinite by reason of their dependency from claim 1.
Claim 2 lines 3–4 recites “less than 0.080 and preferably less than 0.070.”  This preference renders the metes and bounds of the claim unclear.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. MPEP 2173.05(d).
Claim 3 line 9 likewise recites the preference “20 and 80 phr, and preferably between 40 and 60 phr.”  This is indefinite for the reasons discussed above.
Claim 8 lines 10–11 recite the preference “20 and 80 phr, and preferably between 40 and 60 phr.”  This is indefinite for the reasons discussed above.
Claim 3 lines 4–6 and claim 8 lines 5–7 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claim(s) 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over Domingo et al. (US 2011/0308689 A1) in view of Custodero et al. (US 2014/0343216 A1).
	With respect to claim 1, Domingo teaches a tire having a radial carcass reinforcement consisting of at least one layer of metal reinforcing elements, the tire comprising a crown reinforcement, where the crown reinforcement is covered radially with a tread, and the tread is joined with two beads via two sidewalls.  Abstract.  The tire has an internal cavity 8 as shown in Fig. 1a below:

    PNG
    media_image1.png
    493
    759
    media_image1.png
    Greyscale
.
The radial carcass reinforcement 2 has a single layer of metal cords 11 and two calendaring layers 13.  ¶ 118.  Radially inner calendaring layer 13 is closest to two layers (14, 15) forming the inner wall lining the internal cavity of the tire.  ¶ 123.  Calendaring layers 13 are made of natural rubber and carbon black, and have the same composition as rubber sheath 24 surrounding metal cords 11 for optimal compatibility.  ¶¶ 68, 138.  This composition has an elastic modulus at 10% elongation of less than 12 MPa.  ¶ 67.  Cords 11, calendaring layers 13 along with inner wall layers 14 and 15 are shown in Fig. 1b as follows:

    PNG
    media_image2.png
    704
    697
    media_image2.png
    Greyscale
.
	Domingo teaches that the composition contains predominantly an isoprene elastomer like natural rubber or synthetic polyisoprene as diene elastome; and carbon black or silica reinforcing fillers, but differs from the present claim because it is silent as to the macrodisperson value z of the skim layer closest to the internal cavity.  ¶ 60, 66.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Custodero teaches a tire having carcass ply including at least one rubber composition comprising 1 to 99 phr of at least one diene elastomer; 1 to 99 phr of at least one thermoplastic elastomer having a polyisobutylene block; and 0 to 120 phr of a reinforcing filler that is predominantly carbon black.  claim 20, 37.  The reinforcing filler by definition reinforces the rubber composition and its content can be optimized between 5 and 80 phr depending on the desired application and type of carbon black used.  ¶ 83, 102.  The reference exemplifies compositions containing an isoprene elastomer and carbon black as those prepared as masterbatches according to WO 97/36724.  The present specification Pars. 25–30 explain that elastomer compounds prepared in this manner have a macrodispersion value Z of greater than 85.  In an embodiment, the skim layer of the present invention comprises natural rubber, a synthetic cis-1,4-polyisoprene, or blend that is predominantly natural rubber or synthetic polyisoprene with at least one other diene elastomer; and between 20 and 80 phr carbon black or a blend of carbon black and a white filler. Spec. ¶ 50. 
	Given that Domingo and Custodero both teach tires having a radial carcass reinforcement and Custodero teaches a radial carcass reinforcement skim layer prepared in a substantially similar manner to that of the present disclosure, while the references do not directly disclose a macrodispersion value Z of the radial carcass reinforcement layer, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a skim layer closest to the internal cavity having macrodispersion value Z as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  
	With respect to claim 2, Domingo teaches that the composition contains predominantly an isoprene elastomer like natural rubber or synthetic polyisoprene as diene elastomer; and carbon black or silica reinforcing fillers, but differs from the present claim because it is silent as to the maximum value of tan(δ) of the skim layer closest to the internal cavity. ¶ 60, 66.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Custodero teaches a tire having carcass ply including at least one rubber composition comprising 1 to 99 phr of at least one diene elastomer; 1 to 99 phr of at least one thermoplastic elastomer having a polyisobutylene block; and 0 to 120 phr of a reinforcing filler that is predominantly carbon black.  claim 20, 37.  The reinforcing filler by definition reinforces the rubber composition and its content can be optimized between 5 and 80 phr depending on the desired application and type of carbon black used.  ¶ 83, 102.  The reference exemplifies compositions containing an isoprene elastomer and carbon black as those prepared as masterbatches according to WO 97/36724.  The present specification Pars. 49–50 explain that the choice of compounds comprising the skim layer improves rolling resistance due to a low tan(δ).  In an embodiment, the skim layer of the present invention comprises natural rubber, a synthetic cis-1,4-polyisoprene, or blend that is predominantly natural rubber or synthetic polyisoprene with at least one other diene elastomer; and between 20 and 80 phr carbon black or a blend of carbon black and a white filler. Spec. ¶ 50. 
	Given that Domingo and Custodero both teach tires having a radial carcass reinforcement and Custodero teaches a radial carcass reinforcement skim layer comprising a substantially similar composition prepared in a similar manner to that of the present disclosure, while the references do not directly disclose a maximum value of tan(δ) of the radial carcass reinforcement layer, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a skim layer closest to the internal cavity having a maximum value of tan(δ) as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  
	With respect to claim 3, Domingo teaches that the skim layer composition contains predominantly an isoprene elastomer like natural rubber or synthetic polyisoprene as diene elastomer; and carbon black or silica reinforcing fillers, but differs from the present claim because it is silent as to the reinforcing filler content.
	Custodero teaches a tire having carcass ply including at least one rubber composition comprising 1 to 99 phr of at least one diene elastomer; 1 to 99 phr of at least one thermoplastic elastomer having a polyisobutylene block; and 0 to 120 phr of a reinforcing filler that is predominantly carbon black.  claim 20, 37.  The reinforcing filler by definition reinforces the rubber composition and its content can be optimized between 5 and 80 phr depending on the desired application and type of carbon black used.  ¶ 83, 102.  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Domingo and Custodero both teach tires having a radial carcass reinforcement comprising carbon black reinforced isoprene rubber or natural rubber and Custodero teaches that the reinforcing filler content can be optimized, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reinforce a skim layer as claimed by optimizing the content of carbon black depending upon the desired application and kind of carbon black.
	With respect to claim 4, Domingo is silent as to the electrical resistivity of the skim layer closest to the internal cavity.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Custodero teaches a tire having carcass ply including at least one rubber composition comprising 1 to 99 phr of at least one diene elastomer; 1 to 99 phr of at least one thermoplastic elastomer having a polyisobutylene block; and 0 to 120 phr of a reinforcing filler that is predominantly carbon black.  claim 20, 37.  The reinforcing filler by definition reinforces the rubber composition and its content can be optimized between 5 and 80 phr depending on the desired application and type of carbon black used.  ¶ 83, 102.  The reference exemplifies compositions containing an isoprene elastomer and carbon black as those prepared as masterbatches according to WO 97/36724.  In an embodiment, the skim layer of the present invention comprises natural rubber, a synthetic cis-1,4-polyisoprene, or blend that is predominantly natural rubber or synthetic polyisoprene with at least one other diene elastomer; and between 20 and 80 phr carbon black or a blend of carbon black and a white filler. Spec. ¶ 50. 
	Given that Domingo and Custodero both teach tires having a radial carcass reinforcement and Custodero teaches a radial carcass reinforcement skim layer comprising a substantially similar composition prepared in a similar manner to that of the present disclosure, while the references do not directly disclose an electrical resistivity of the radial carcass reinforcement skim layer, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a skim layer closest to the internal cavity having an electrical resistivity as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 5, Domingo teaches that the metal reinforcing elements of at least one layer of the carcass reinforcement are non-hooped cords having a flow rate of less than 20 cm3/min. in the permeability test.  claim 1.
	With respect to claim 6, Domingo teaches that the metal reinforcing elements of at least one layer of the carcass reinforcement are non-hooped cords having a flow rate of less than 10 cm3/min. in the permeability test.  claim 3. 
	With respect to claim 7, Domingo teaches that the metal reinforcing elements of at least one layer of the carcass reinforcement are cords having at least two layers and wherein at least an inner layer is sheathed with a layer consisting of a crosslinkable or crosslinked rubber composition.  claim 2.
	With respect to claim 8, Domingo teaches that the rubber sheath 24 surrounding metal cords 11 have the same composition as calendaring layers 13 (natural rubber and carbon black) for optimal compatibility.  ¶¶ 68, 138.  The composition contains predominantly an isoprene elastomer like natural rubber or synthetic polyisoprene as diene elastomer; and carbon black or silica reinforcing fillers, but differs from the present claim because Domingo is silent as to the reinforcing filler content.
	Custodero teaches a tire having carcass ply including at least one rubber composition comprising 1 to 99 phr of at least one diene elastomer; 1 to 99 phr of at least one thermoplastic elastomer having a polyisobutylene block; and 0 to 120 phr of a reinforcing filler that is predominantly carbon black.  claim 20, 37.  The reinforcing filler by definition reinforces the rubber composition and its content can be optimized between 5 and 80 phr depending on the desired application and type of carbon black used.  ¶ 83, 102.  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Domingo and Custodero both teach tires having a radial carcass reinforcement and sheath each comprising carbon black reinforced isoprene rubber or natural rubber and Custodero teaches that the reinforcing filler content can be optimized, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a sheath as claimed by optimizing the content of carbon black depending upon the desired application and kind of carbon black.	With respect to claim 9, Domingo teaches that the metal reinforcing elements of at least one layer of the carcass reinforcement are layered metal cords of [L+M] or [L+M+N] construction usable as reinforcing element of a tire carcass reinforcement, comprising a first layer C1 having L threads of diameter d1 where L ranges from 1 to 4, surrounded by at least one intermediate layer C2 having M threads of diameter d2 wound together in a helix with a pitch p2 where M ranges from 3 to 12, said layer C2 being optionally surrounded by an outer layer C3 of N threads of diameter d3 wound together in a helix with a pitch p3, where N ranges from 8 to 20, and wherein a sheath consisting of a crosslinkable or crosslinked rubber composition based on at least one diene elastomer covers, in the [L+M] construction, said first layer C1 and, in the [L+M+N] construction, at least said layer C2.  claim 7.
	With respect to claim 10, Domingo teaches that the diameter of the threads of the first layer (C1) is between 0.10 and 0.5 mm and wherein the diameter of the threads of the layers (C2, C3) is between 0.10 and 0.5 mm.  claim 8.
	With respect to claim 11, Domingo teaches that the helix pitch with which said threads of the outer layer (C3) are wound is between 8 and 25 mm.  claim 9.
	With respect to claim 12, Domingo teaches that the crown reinforcement is formed from at least two working crown layers of inextensible reinforcing elements, which are crossed from one layer to the other making angles of between 10° and 45° with the circumferential direction.  claim 12.
	With respect to claim 13, Domingo teaches that the crown reinforcement also includes at least one layer of circumferential reinforcing elements.  claim 13.
	With respect to claim 14, Domingo teaches that the crown reinforcement is supplemented, radially to the outside, by at least one supplementary protective ply consisting of elastic reinforcing elements oriented to the circumferential direction at an angle of between 10° and 45° and in the same sense as the angle made by the inextensible elements of the working ply that is radially adjacent thereto.  claim 14.
	With respect to claim 15, Domingo teaches that the crown reinforcement further includes a triangulation layer formed from metal reinforcing elements making angles of greater than 60° with the circumferential direction.  claim 15.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  FR 3022841 A1, FR 3022839 A1 are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763